U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-10196 STUDIO ONE MEDIA, INC. (Exact name of Registrant as specified in its charter) DELAWARE 23-2517953 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 7650 E. Evans Rd., Suite C Scottsdale, Arizona85260 (Address of principal executive offices) (Zip Code) (480) 556-9303 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). o Yes o No (Not required) Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No At February14, 2013, the number of shares outstanding of Common Stock, $0.001 par value, was39,834,598 shares. 1 STUDIO ONE MEDIA, INC. INDEX PART I- FINANCIAL INFORMATION PAGE NUMBER Item 1. Financial Statements 3 Consolidated Balance Sheets- December 31, 2012 (unaudited) and June 30, 2012 3 Consolidated Statements of Operations - For the three and six months ended December 31, 2012 and 2011 (unaudited) 4 Consolidated Statements of Stockholders’ Deficit - For the year ended June 30, 2012 and the six months ended December 31, 2012 (unaudited) 5 Consolidated Statements of Cash Flows - For the six months ended December 31, 2012 and 2011 (unaudited) 7 Notes to Consolidated Financial Statements (unaudited) 8 Item 1.
